In an action for divorce, plaintiff appeals from a judgment of the Supreme Court, Westchester County, dated August 7, 1975, which, after a nonjury trial, inter alia (1) granted the defendant a divorce upon her counterclaim and (2) incorporated therein the stipulation of settlement entered into between the parties in open court on May 29, 1975, wherein provisions with respect to the custody of the parties’ infant son, visitation, alimony, child support, the disposition of property and counsel fees were set forth. This appeal also brings up for review an order of the same court, dated August 7, 1975, which denied plaintiff’s motion to be relieved of the said stipulation. Judgment and order affirmed, with one bill of costs. In our opinion, Special *974Term properly held that the plaintiff, an attorney, who entered into the stipulation of settlement after discussing it with counsel, in open court, had failed to set forth sufficient reason for that court to relieve him thereof. Furthermore, Special Term’s findings are supported by the testimony of the defendant and they are a sufficient predicate for the judgment of divorce (Domestic Relations Law, § 170, subd [1]; § 211; Bias v Rios, 34 AD2d '325, affd 29 NY2d 840). Cohalan, Acting P. J., Hargett, Damiani, Rabin and Hawkins, JJ., concur.